                   Case 19-50102-gs                     Doc 296        Entered 03/08/19 09:38:29                  Page 1 of 35
                                                                                                                                    03/08/2019 10:51:31am



 Fill in this information to identify the case
 Debtor name          Dog Blue Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number          19-50104                                                                                        Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Crestmark Bank
        5480 Corporate Dr., Suite 350
        Troy, MI 48098                                                Certificate of deposit              0   5   9     0               $806,400.00
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

4.1.    Undeposited funds                                                                                                                   $200.00
5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                        $806,600.00


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
                  Case 19-50102-gs                Doc 296          Entered 03/08/19 09:38:29                     Page 2 of 35
                                                                                                                                     03/08/2019 10:51:31am


Debtor       Dog Blue Properties, LLC                                                     Case number (if known)      19-50104
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
                                                                                                                                                $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:           $36,441.33             –                 $4,773.33              = .......................             $31,668.00
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:              $12,669.57             –              $12,669.57                = .......................                   $0.00
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                          $31,668.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
                                                                                                                                                $0.00
    Add lines 14 through 16. Copy the total to line 83.

 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
                 Case 19-50102-gs                 Doc 296         Entered 03/08/19 09:38:29                Page 3 of 35
                                                                                                                            03/08/2019 10:51:31am


Debtor       Dog Blue Properties, LLC                                                  Case number (if known)    19-50104
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                                      $0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                      $0.00

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
                  Case 19-50102-gs                 Doc 296          Entered 03/08/19 09:38:29                Page 4 of 35
                                                                                                                              03/08/2019 10:51:31am


Debtor       Dog Blue Properties, LLC                                                    Case number (if known)    19-50104
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of     Valuation method              Current value of
                                                                    debtor's interest     used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

     Furniture and Fixtures (See detail attached)                         $428,880.00     Book value                            $428,880.00
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Computer equipment                                                        $365.97    Book value                                 $365.97
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                $429,245.97

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of     Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest     used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. GM Suburban                                                           $17,011.00    Book value                              $17,011.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

     Tools and equipment                                                     $3,764.00    Bookvalue                                $3,764.00
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                  $20,775.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                           page 4
Case 19-50102-gs   Doc 296   Entered 03/08/19 09:38:29   Page 5 of 35
Case 19-50102-gs   Doc 296   Entered 03/08/19 09:38:29   Page 6 of 35
Case 19-50102-gs   Doc 296   Entered 03/08/19 09:38:29   Page 7 of 35
                 Case 19-50102-gs                   Doc 296       Entered 03/08/19 09:38:29                Page 8 of 35
                                                                                                                           03/08/2019 10:51:31am


Debtor       Dog Blue Properties, LLC                                                  Case number (if known)   19-50104
             Name

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes

 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.   Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
      Description and location of property            Nature and extent      Net book value of   Valuation method    Current value of
      Include street address or other description     of debtor's interest   debtor's interest   used for current    debtor's interest
      such as Assessor Parcel Number (APN),           in property            (Where available)   value
      and type of property (for example,
      acreage, factory, warehouse, apartment or
      office building), if available.

55.1. 1108 Juniper Ave.
      South Lake Tahoe, CA 96150
      1108 Juniper Ave.                               Fee Simple                    Unknown                                     Unknown

55.2. 4800 Blum Road #1
      Martinez, CA 94553
      4800 Blum Road #1                               Fee Simple                    Unknown                                     Unknown

55.3. 4800 Blum Rd. #3
      Martinez, CA 94553
      4800 Blum Rd. #3                                Fee Simple                  $106,486.28 Zillow                         $304,501.00

55.4. 4810 Blum Rd. #5
      Martinez, CA 94553
      4810 Blum Rd. #5                                Fee Simple                   $94,858.47 Zillow                         $329,566.00

55.5. 1062 Mohr Lane Unit C
      Concord, CA 94518
      1062 Mohr Lane Unit C                           Fee Simple                   $54,510.03 Zillow                         $323,592.00

55.6. 1035 Marie Ave.
      Martinez, CA 94553
      1035 Marie Ave.                                 Fee Simple                  $374,859.22 Zillow                         $564,905.00
55.7. 250 Arana Drive
      Martinez, CA 94553
      250 Arana Drive                                 Fee Simple                  $590,257.35 Zillow                         $750,000.00

55.8. 1308 Villa La Estancia
      Cabo San Lucas, Mexico
      1308 Villa La Estancia                          Fee Simple                  $519,852.39 Zillow                         $765,500.00

55.9. 1605 Villa La Estancia
      Cabo San Lucas, Mexico
      1605 Villa La Estancia                          Fee Simple                  $588,774.18 Zillow                         $800,000.00
55.10. 1709 Villa La Estancia
      Cabo San Lucas, Mexico
      1709 Villa La Estancia                          Fee Simple                  $454,518.01 Zillow                         $685,000.00

55.11. 2505 Villa La Estancia
      Cabo San Lucas, Mexico
      2505 Villa La Estancia                          Fee Simple                  $557,752.56 Zillow                         $750,000.00




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                        page 5
                 Case 19-50102-gs                 Doc 296         Entered 03/08/19 09:38:29                    Page 9 of 35
                                                                                                                               03/08/2019 10:51:31am


Debtor       Dog Blue Properties, LLC                                                    Case number (if known)    19-50104
             Name

55.12. 2606 Villa La Estancia
      Cabo San Lucas, Mexico
      2606 Villa La Estancia                         Fee Simple                   $414,153.00 Zillow                              $660,000.00

55.13. 2801 Villa La Estancia
      Cabo San Lucas, Mexico
      2801 Villa La Estancia                         Fee Simple                 $2,641,957.48 Zillow                            $2,350,000.00

55.14. 3209 Villa La Estancia
      Cabo San Lucas, Mexico
      3209 Villa La Estancia                         Fee Simple                   $341,489.01 Zillow                              $465,700.00

55.15. 2805 Villa La Estancia
      Cabo San Lucas, Mexico
      2805 Villa La Estancia                         Fee Simple                   $745,649.00 Zillow                              $717,000.00

55.16. 2706 Villa La Estancia
      Cabo San Lucas, Mexico
      2706 Villa La Estancia                         Fee Simple                   $727,559.00 Zillow                              $700,000.00

55.17. 3409 Villa La Estancia
      Cabo San Lucas, Mexico
      3409 Villa La Estancia                         Fee Simple                   $436,547.41 Zillow                              $650,000.00

55.18. 40 Iris Lane
      Walnut Creek, CA 94595
      40 Iris Lane                                   Fee Simple                   $859,277.41 Zillow                            $1,189,119.00

55.19. 811 Brown Street
      Martinez, CA 94553
      811 Brown Street                               Fee Simple                 $3,632,289.50 Zillow                            $3,454,300.00
56. Total of Part 9.
                                                                                                                               $15,459,183.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

     General description                                           Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 6
                 Case 19-50102-gs                 Doc 296        Entered 03/08/19 09:38:29                    Page 10 of 35
                                                                                                                               03/08/2019 10:51:31am


Debtor       Dog Blue Properties, LLC                                                    Case number (if known)    19-50104
             Name

65. Goodwill

66. Total of Part 10.
                                                                                                                                          $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                          Current value of
                                                                                                                          debtor's interest
71. Notes receivable

     Description (include name of obligor)

     Dora Dog Properties, LLC (Affiliated Debtor)
     Antioch Mini Storage, LLC
     (Intercompany A/R)                                                   $2,467.94    –              $2,467.94    =                      $0.00
                                                                  Total face amount    doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

     Cash seized by the FBI on December 18, 2018                                                                                    $63,075.81
     Nature of claim             Wrongful Seizure
     Amount requested            $63,075.81

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

     Business Loan to Halo Management, a non-debtor affiliate of Debtor.                                                          $498,741.30
78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                  $561,817.11

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 7
                      Case 19-50102-gs                          Doc 296               Entered 03/08/19 09:38:29                             Page 11 of 35
                                                                                                                                                               03/08/2019 10:51:31am


Debtor           Dog Blue Properties, LLC                                                                            Case number (if known)         19-50104
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                          $806,600.00
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                               $31,668.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                             $429,245.97
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                      $20,775.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................    $15,459,183.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +        $561,817.11

91. Total. Add lines 80 through 90 for each column.                        91a.         $1,850,106.08            +     91b.       $15,459,183.00



                                                                                                                                                              $17,309,289.08
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                           page 8
                  Case 19-50102-gs                Doc 296          Entered 03/08/19 09:38:29                    Page 12 of 35
                                                                                                                                   03/08/2019 10:51:43am



 Fill in this information to identify the case:
 Debtor name          Dog Blue Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number          19-50104                                                                                     Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          C.L. Raffety, CPA                                subject to a lien                                       $2,050.00                   $0.00

          Creditor's mailing address                       unknown
          Tax Collector                                    Describe the lien
          PO Box 678002                                    Property Taxes
                                                           Is the creditor an insider or related party?
          Placerville                CA   95667-8002            No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                    $2,050.00


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
                  Case 19-50102-gs               Doc 296         Entered 03/08/19 09:38:29                   Page 13 of 35
                                                                                                                               03/08/2019 10:51:55am



 Fill in this information to identify the case:
 Debtor              Dog Blue Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number         19-50104                                                                                  Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
                 Case 19-50102-gs               Doc 296         Entered 03/08/19 09:38:29                    Page 14 of 35
                                                                                                                              03/08/2019 10:51:55am


Debtor        Dog Blue Properties, LLC                                                 Case number (if known)      19-50104

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $500.00
                                                                   Check all that apply.
140 Mason Circle                                                       Contingent
135 Mason Circle                                                       Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Concord                                  CA      94520             Advance

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes
Related Debtor (Case No. 19-50109)

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $960.00
                                                                   Check all that apply.
A. Valdivia Landscaping                                                Contingent
1115 Juniper Ave.                                                      Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
South Lake Tahoe                         CA      96150             Trade Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $481.00
                                                                   Check all that apply.
Absolute Air                                                           Contingent
210 Talbart Street                                                     Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Martinez                                 CA      94553             Trade Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $10,249.34
                                                                   Check all that apply.
AIG Private Client Group                                               Contingent
PO Box 601148                                                          Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Pasadena                                 CA      91189-1148        Trade Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 2
                Case 19-50102-gs               Doc 296       Entered 03/08/19 09:38:29                    Page 15 of 35
                                                                                                                           03/08/2019 10:51:55am


Debtor       Dog Blue Properties, LLC                                               Case number (if known)      19-50104

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $2,553.54
                                                                Check all that apply.
Alderwood Property CA                                               Contingent
c/o Union Bank Lockbox                                              Unliquidated
                                                                    Disputed
PO Box 45413
                                                                Basis for the claim:
San Francisco                          CA       94145-0413      Taxes

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $3,730.00
                                                                Check all that apply.
Alexander & Associates                                              Contingent
147 Old Bernal Ave., Suite 20                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pleasanton                             CA       94566           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                       $85.89
                                                                Check all that apply.
AT&T                                                                Contingent
PO Box 5025                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Carol Stream                           IL       60197-5025      Services

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $374.36
                                                                Check all that apply.
Bay Area Screen Print                                               Contingent
4901 Park Road                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Benicia                                CA       94510           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
                 Case 19-50102-gs            Doc 296         Entered 03/08/19 09:38:29                   Page 16 of 35
                                                                                                                          03/08/2019 10:51:55am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $3,450.00
                                                               Check all that apply.
Bertolami Engineering                                              Contingent
1940 Oak Park Blvd. #20                                            Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Pleasant Hill                          CA     94253            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.10     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $125.00
                                                               Check all that apply.
Blue Moutain Pools LLC                                             Contingent
9221 Black Wold Ave.                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Las Vegas                              NV     89178            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.11     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $379.50
                                                               Check all that apply.
C.R. Fireline Inc.                                                 Contingent
108 Center Avenue                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Pacheco                                CA     94553-5610       Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.12     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $1,798.66
                                                               Check all that apply.
CA Construction                                                    Contingent
Christopher McKinney                                               Unliquidated
                                                                   Disputed
127 Denormandie Way
                                                               Basis for the claim:
Martinez                               CA     94553            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 4
                Case 19-50102-gs             Doc 296         Entered 03/08/19 09:38:29                   Page 17 of 35
                                                                                                                          03/08/2019 10:51:55am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $319,957.91
                                                               Check all that apply.
California Retaining Walls                                         Contingent
865 Teal Dr.                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Benicia                                CA     94510            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.14     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $1,205.56
                                                               Check all that apply.
City of Martinez                                                   Contingent
525 Henrietta St.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Martinez                               CA     94553            Taxes

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.15     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $2,050.63
                                                               Check all that apply.
Clark County Treasurer                                             Contingent
500 S Grand Central Park                                           Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Las Vegas                              NV     89155            Taxes

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.16     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $14,300.00
                                                               Check all that apply.
Contra Costa County                                                Contingent
Department of Development                                          Unliquidated
                                                                   Disputed
30 Muir Road
                                                               Basis for the claim:
Martinez                               CA     94553            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 5
                 Case 19-50102-gs            Doc 296         Entered 03/08/19 09:38:29                   Page 18 of 35
                                                                                                                          03/08/2019 10:51:55am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.17     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $100.00
                                                               Check all that apply.
Contra Costa County Fire Protection Dist                           Contingent
2010 Geary Road                                                    Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Pleasant Hill                          CA     94523            County Services

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.18     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $594.18
                                                               Check all that apply.
Contra Costa County Public Works                                   Contingent
255 Glacier Drive                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Martinez                               CA     94553            County Services

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.19     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $97,506.71
                                                               Check all that apply.
Contra Costa County Tax Collector                                  Contingent
PO Box 7002                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
San Francisco                          CA     94120-7002       Taxes

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.20     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $730.00
                                                               Check all that apply.
Contra Costa Health Services                                       Contingent
50 Douglas Dr., Suite 320C                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Martinez                               CA     94553            Services

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 6
                Case 19-50102-gs             Doc 296         Entered 03/08/19 09:38:29                   Page 19 of 35
                                                                                                                          03/08/2019 10:51:55am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.21     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $505.29
                                                               Check all that apply.
Country Village COA                                                Contingent
Union Bank                                                         Unliquidated
                                                                   Disputed
PO Box 15013
                                                               Basis for the claim:
Vallejo                                CA     94591            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.22     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $1,541.20
                                                               Check all that apply.
David Guihan & Adriana Casteneda                                   Contingent
1270 Windemere Way                                                 Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Concord                                CA     94520            Security Deposit for Rental Property

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.23     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $300,460.12
                                                               Check all that apply.
DC Solar Solutions, Inc.                                           Contingent
4901 Park Road                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Benicia                                CA     94510            Advances

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes
Related Debtor (Case No. 19-50130)


  3.24     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $1,180.00
                                                               Check all that apply.
Diablo Screen and Glass                                            Contingent
1065-F Shary Circle                                                Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Concord                                CA     94521            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 7
                Case 19-50102-gs             Doc 296         Entered 03/08/19 09:38:29                   Page 20 of 35
                                                                                                                          03/08/2019 10:51:56am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.25     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $384.89
                                                               Check all that apply.
DirecTV                                                            Contingent
PO Box 6550                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Greenwood Village                      CO     80155            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.26     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                  $836,584.61
                                                               Check all that apply.
Dora Dog Properties, LLC                                           Contingent
4901 Park Road                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Benicia                                CA     94510            Advances

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes
Related Debtor (Case No. 19-50103))

  3.27     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                       $15.00
                                                               Check all that apply.
East Bay Rental Housing Association                                Contingent
3664 Grand Avenue, Suite B                                         Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Oakland                                CA     94610            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.28     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                       $53.02
                                                               Check all that apply.
EBMUD                                                              Contingent
PO Box 1000                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Oakland                                CA     94649-0001       Utilities

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 8
                 Case 19-50102-gs            Doc 296         Entered 03/08/19 09:38:29                   Page 21 of 35
                                                                                                                          03/08/2019 10:51:56am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.29     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $155.65
                                                               Check all that apply.
Family Security Locksmith                                          Contingent
40 Emshee Lane                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Martinez                               CA     94553            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.30     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $855.00
                                                               Check all that apply.
Fidelity National Home Warranty                                    Contingent
PO Box 7606                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
San Francisco                          CA     94120-9885       Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.31     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $350.00
                                                               Check all that apply.
First Renovation Services                                          Contingent
6740 Flora Dr.                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Las Vegas                              NV     89103            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.32     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $350.00
                                                               Check all that apply.
First Renovation Services                                          Contingent
6740 Flora Dr.                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Las Vegas                              NV     89103            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 9
                Case 19-50102-gs               Doc 296       Entered 03/08/19 09:38:29                    Page 22 of 35
                                                                                                                           03/08/2019 10:51:56am


Debtor       Dog Blue Properties, LLC                                               Case number (if known)      19-50104

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $10,200.00
                                                                Check all that apply.
Fred's Floor Coverings                                              Contingent
5520 Michigan Blvd.                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Concord                                CA       94521           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $113.88
                                                                Check all that apply.
Hughes Net                                                          Contingent
PO Box 96874                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60693-6874      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $360.00
                                                                Check all that apply.
Irma Morales                                                        Contingent
2317 Foothill Dr.                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Antioch                                CA       94509           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,000.00
                                                                Check all that apply.
Kaz Associates                                                      Contingent
6600 Goodyear Road                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Benicia                                CA       94510           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
                Case 19-50102-gs             Doc 296         Entered 03/08/19 09:38:29                   Page 23 of 35
                                                                                                                          03/08/2019 10:51:56am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.37     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $574.00
                                                               Check all that apply.
Lake Berryessa RID                                                 Contingent
1195 3rd St., Ste B10                                              Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Napa                                   CA     94559            Utilities

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.38     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                       $50.00
                                                               Check all that apply.
Lennar Masters Collection                                          Contingent
11411 Southern Highlands Parkway                                   Unliquidated
                                                                   Disputed
Suite 100
                                                               Basis for the claim:
Las Vegas                              NV     89141            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.39     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $11,609.00
                                                               Check all that apply.
Lester Construction                                                Contingent
2515 Gold Run Ct.                                                  Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Valley Springs                         CA     95252            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.40     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                       $96.23
                                                               Check all that apply.
Liberty Utilities                                                  Contingent
California Pacific Electric Co.                                    Unliquidated
                                                                   Disputed
PO Box 80374
                                                               Basis for the claim:
City of Industry                       CA     91716-8374       Utilities

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                        page 11
                 Case 19-50102-gs            Doc 296         Entered 03/08/19 09:38:29                   Page 24 of 35
                                                                                                                          03/08/2019 10:51:56am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.41     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $9,541.45
                                                               Check all that apply.
Mark Scott Construction Inc.                                       Contingent
2835 Contra Costa Blvd.                                            Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Pleasant Hill                          CA     94523            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.42     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $625.00
                                                               Check all that apply.
Miracle Method                                                     Contingent
5702 Marsh Drive, Suite J                                          Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Pacheco                                CA     94553            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.43     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $496.90
                                                               Check all that apply.
Miramonte Company                                                  Contingent
1225 Alpine Rd                                                     Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Walnut Creek                           CA     94596            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.44     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $2,274.34
                                                               Check all that apply.
Napa County Tax Collector                                          Contingent
1195 Third St., Suite 108                                          Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Napa                                   CA     94559-3050       Taxes

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12
                Case 19-50102-gs               Doc 296       Entered 03/08/19 09:38:29                    Page 25 of 35
                                                                                                                           03/08/2019 10:51:56am


Debtor       Dog Blue Properties, LLC                                               Case number (if known)      19-50104

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.45     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $36,572.00
                                                                Check all that apply.
Native Sons Landscaping                                             Contingent
25 Beta Court, Suite L                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
San Ramon                              CA       94583           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.46     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,040.00
                                                                Check all that apply.
Orkin Services of California, Inc.                                  Contingent
PO Box 7161                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pasadena                               CA       91109-7161      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.47     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $282.37
                                                                Check all that apply.
PG&E                                                                Contingent
Box 997300                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Sacremento                             CA       95899-7300      Utilities

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.48     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $945.08
                                                                Check all that apply.
Republic Services                                                   Contingent
PO Box 78829                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Phoenix                                AZ       85062           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 13
                 Case 19-50102-gs            Doc 296         Entered 03/08/19 09:38:29                   Page 26 of 35
                                                                                                                          03/08/2019 10:51:56am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.49     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $2,350.00
                                                               Check all that apply.
Shaun Rang                                                         Contingent
861 Ruth Dr.                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Pleasant Hill                          CA     94523            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.50     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $268.89
                                                               Check all that apply.
South Tahoe Public Utility District                                Contingent
1275 Meadow Crest Drive                                            Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
South Lake Tahoe                       CA     96150-7401       Utilities

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.51     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $138.09
                                                               Check all that apply.
Upper Valley Disposal & Recycling                                  Contingent
PO Box 45091                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
San Francisco                          CA     04145-0091       Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.52     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $2,600.00
                                                               Check all that apply.
Wei Neng Huang                                                     Contingent
15437 Jutland Street                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
San Leandro                            CA     94579            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                        page 14
                Case 19-50102-gs             Doc 296         Entered 03/08/19 09:38:29                   Page 27 of 35
                                                                                                                          03/08/2019 10:51:56am


Debtor       Dog Blue Properties, LLC                                              Case number (if known)      19-50104

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.53     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                      $300.00
                                                               Check all that apply.
X-Scapes                                                           Contingent
Attn: Kenny Johnson                                                Unliquidated
                                                                   Disputed
PO Box 530146
                                                               Basis for the claim:
Henderson                              NV     89053            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                        page 15
                Case 19-50102-gs             Doc 296        Entered 03/08/19 09:38:29               Page 28 of 35
                                                                                                                     03/08/2019 10:51:56am


Debtor      Dog Blue Properties, LLC                                          Case number (if known)      19-50104

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                        $0.00

5b. Total claims from Part 2                                                              5b.   +          $1,685,004.29


5c. Total of Parts 1 and 2                                                                5c.              $1,685,004.29
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                    page 16
                 Case 19-50102-gs                Doc 296          Entered 03/08/19 09:38:29                    Page 29 of 35
                                                                                                                                 03/08/2019 10:51:56am



 Fill in this information to identify the case:
 Debtor name         Dog Blue Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number         19-50104                                 Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Residential real property lease                 Alan Williams
          or lease is for and the
                                                                                        811 Brown Street
          nature of the debtor's
          interest                                                                      Unit A-1

          State the term remaining
          List the contract
          number of any
                                                                                       Martinez                            CA            94553
          government contract

2.2       State what the contract       Residential real property lease                 Avalos - Shelter, Inc.
          or lease is for and the
                                                                                        811 Brown Street
          nature of the debtor's
          interest                                                                      Unit J

          State the term remaining
          List the contract
                                                                                       Martinez                            CA            94553
          number of any
          government contract

2.3       State what the contract       Residential real property lease                 Cedric & Sherrie Lea
          or lease is for and the
                                                                                        250 Arana Drive
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       Martinez                            CA            94553
          government contract

2.4       State what the contract       Residential real property lease                 Christine Lommoril
          or lease is for and the
                                                                                        4800 Blum Road #1
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                       Martinez                            CA            94553
          number of any
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                 Case 19-50102-gs               Doc 296     Entered 03/08/19 09:38:29                Page 30 of 35
                                                                                                                      03/08/2019 10:51:56am


Debtor       Dog Blue Properties, LLC                                             Case number (if known)   19-50104



          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.5       State what the contract      Residential real property lease          Darrien Campbell
          or lease is for and the
                                                                                4800 Blum Rd. #3
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                Martinez                        CA        94553
          number of any
          government contract

2.6       State what the contract      Residential real property lease          Larry & Cynthia Frazier
          or lease is for and the
                                                                                4810 Blum Rd. #5
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                Martinez                        CA        94553
          government contract

2.7       State what the contract      Residential real property lease          Lauren Carpoff
          or lease is for and the
                                                                                811 Brown Street
          nature of the debtor's
          interest                                                              Unit K

          State the term remaining
          List the contract
          number of any
                                                                                Martinez                        CA        94553
          government contract

2.8       State what the contract      Residential real property lease          Leanne Frawley & Chris Gonzales
          or lease is for and the
                                                                                1062 Mohr Lane Unit C
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                Concord                         CA        94518
          government contract

2.9       State what the contract      Residential real property lease          Pradip Karki
          or lease is for and the
                                                                                811 Brown Street
          nature of the debtor's
          interest                                                              Unit I

          State the term remaining
          List the contract
          number of any
                                                                                Martinez                        CA        94553
          government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     page 2
                  Case 19-50102-gs               Doc 296     Entered 03/08/19 09:38:29                Page 31 of 35
                                                                                                                       03/08/2019 10:51:56am


Debtor        Dog Blue Properties, LLC                                             Case number (if known)   19-50104



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.10       State what the contract      Residential real property lease          Priscilla Amato
           or lease is for and the
                                                                                 1035 Marie Ave.
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Martinez                        CA        94553
           number of any
           government contract

2.11       State what the contract      Residential real property lease          Robert Espinosa
           or lease is for and the
                                                                                 811 Brown Street
           nature of the debtor's
           interest                                                              Unit H

           State the term remaining
           List the contract
           number of any
                                                                                 Martinez                        CA        84553
           government contract

2.12       State what the contract      Residential real property lease          Robert Pamplona
           or lease is for and the
                                                                                 811 Brown Street
           nature of the debtor's
           interest                                                              Unit E

           State the term remaining
           List the contract
           number of any
                                                                                 Martinez                        CA        94553
           government contract

2.13       State what the contract      Residential real property lease          Scott Shepard
           or lease is for and the
                                                                                 811 Brown Street
           nature of the debtor's
           interest                                                              Unit A

           State the term remaining
           List the contract
           number of any
                                                                                 Martinez                        CA        94553
           government contract

2.14       State what the contract      Residential real property lease          Sunny Quintana
           or lease is for and the
                                                                                 811 Brown Street
           nature of the debtor's
           interest                                                              Unit G

           State the term remaining
           List the contract
           number of any
                                                                                 Martinez                        CA        94553
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 3
                  Case 19-50102-gs               Doc 296     Entered 03/08/19 09:38:29                Page 32 of 35
                                                                                                                       03/08/2019 10:51:56am


Debtor        Dog Blue Properties, LLC                                             Case number (if known)   19-50104



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.15       State what the contract      Residential real property lease          Vickie Barcelona
           or lease is for and the
                                                                                 811 Brown Street
           nature of the debtor's
           interest                                                              Unit E

           State the term remaining
           List the contract
                                                                                 Martinez                        CA        94553
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 4
                Case 19-50102-gs                 Doc 296         Entered 03/08/19 09:38:29                    Page 33 of 35
                                                                                                                                 03/08/2019 10:51:56am



 Fill in this information to identify the case:
 Debtor name         Dog Blue Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number         19-50104                                                                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.   Does the debtor have any codebtors?
         No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
         Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
     schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
     owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
     separately in Column 2.

        Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                             Check all schedules
      Name                            Mailing address                                        Name                            that apply:




Official Form 206H                                           Schedule H: Codebtors                                                           page 1
                     Case 19-50102-gs                              Doc 296                Entered 03/08/19 09:38:29                                      Page 34 of 35
                                                                                                                                                                                   03/08/2019 10:51:57am



 Fill in this information to identify the case:


 Debtor Name Dog Blue Properties, LLC

 United States Bankruptcy Court for the:                   DISTRICT OF NEVADA

 Case number (if known): 19-50104                                                                                                                                                   Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                               $15,459,183.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                $1,850,106.08
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                               $17,309,289.08
         Copy line 92 from Schedule A/B........................................................................................................................................................................

 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................                                      $2,050.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $1,685,004.29
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F...................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $1,687,054.29




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
                Case 19-50102-gs                 Doc 296          Entered 03/08/19 09:38:29                    Page 35 of 35
                                                                                                                               03/08/2019 10:52:17am



 Fill in this information to identify the case and this filing:
 Debtor Name         Dog Blue Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number         19-50104
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 03/08/2019                       X /s/ Seth R. Freeman
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Seth R. Freeman
                                                             Printed name
                                                             Chief Restructuring Officer
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
